STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re S.H., C.H., and D.H.                                                          FILED
                                                                               February 2, 2021
No. 20-0562 (Monongalia County 19-JA-38, 19-JA-39, and 19-JA-40)                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




                               MEMORANDUM DECISION


        Petitioner Custodian J.N., by counsel DeAndra Burton, appeals the Circuit Court of
Monongalia County’s February 24, 2020, order terminating his custodial rights to S.H., C.H., and
D.H. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee
Niezgoda, filed a response in support of the circuit court’s order. The guardian ad litem, Frances
C. Whiteman (“guardian”), filed a response on behalf of the children also in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in finding that his conduct
constituted aggravated circumstances and terminating his custodial rights due to his failure to
acknowledge the basic truth of the allegations of abuse and neglect of the children.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        On February 12, 2019, the DHHR filed a child abuse and neglect petition against petitioner
(the children’s custodian) and the children’s mother alleging that petitioner physically abused C.H.
The DHHR further alleged that then-sixteen-year-old D.H. sexually abused his then-fourteen-year-
old brother C.H. while in petitioner’s care. Upon a referral from school personnel on February 6,
2019, a Child Protective Services (“CPS”) worker spoke to C.H. at which time C.H. divulged
extensive sexual abuse by D.H., which began about a month prior. C.H. reported that he believed
that D.H. was also sexually abusing their younger sister, then-four-year-old S.H. Further, C.H.
reported that petitioner struck him in the head. Two days after the initial interview, the CPS worker
received another referral from the school that C.H. had large bruises on his upper and lower back,

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
with several marks matching a belt buckle. C.H. reported that petitioner beat him with a belt, and
photographs were taken of C.H.’s bruises and injuries.

        Following the children’s Child Advocacy Center (“CAC”) interviews in February of 2019,
the circuit court held a contested adjudicatory hearing in July of 2019. The CAC forensic
interviewer for the children testified that C.H. divulged allegations of petitioner’s physical abuse.
Specifically, the following exchange took place:

       [The DHHR]: Now, in this disclosure, can you briefly describe what [C.H.]
                   disclosed in regard to [petitioner’s] physical abuse perpetrated on
                   him?

       [Interviewer]: He stated that they whipped him with belts and ball bats. That
                      [petitioner] broke his finger and kicked him with his boot. That he
                      hit his head off a toy box for eating and put a giant egg on the back
                      of his head. He states that he gets hit in the back and gets hit in the
                      knees with a baseball bat. He states that he gets hit on his back,
                      butt, and hands with a belt and it leaves welts. Those are the things
                      that I have in my notes.

C.H. also reported to the interviewer that petitioner “smashes pills.” During S.H.’s interview, she
disclosed that petitioner struck her in the face and used the toybox to hurt her and C.H. She
mentioned that petitioner physically abused C.H. several times. She also stated that D.H. touched
her vaginal area during an occasion when she was staying in the mother’s room. Lastly, during
D.H.’s interview, D.H. denied that anyone was hurt in the home, denied any sexual contact, gave
short nonspecific answers, and was not forthcoming with the forensic interviewer. Regarding C.H.
and S.H.’s interviews, the interviewer stated that there were no red flags and that their statements
were consistent. On cross-examination, the interviewer testified that C.H. did not report that he
had been physically abused by anyone else other than petitioner. The circuit court then accepted
into evidence the forensic interview reports for C.H. and S.H. as well as additional photographs of
C.H.’s bruises and injuries.

        Next, a CPS worker testified that there were two prior referrals for the family—one in 2009
and one in 2013. In June of 2013, due to a referral regarding sexual abuse, physical abuse, and
drug abuse, C.H. submitted to a CAC interview wherein he denied all allegations and said that his
denial would make the mother happy. The worker, who observed all three children’s most recent
CAC interviews, provided further testimony consistent with the petition’s allegations and the
forensic interviewer’s testimony. She stated that C.H. reported petitioner kicking him in the head
and injuring his ear and finger. Also, C.H. told her that the mother directed petitioner to strike him
with a belt as punishment. The worker added that C.H. disclosed extensive verbal abuse and threats
of violence by petitioner. Specifically, C.H. stated that petitioner told him he would “kill him,
strangle him, and that he was going to bury him in the ground or knock his teeth out.” Additionally,
she stated that when she asked petitioner about the origin of C.H.’s injuries, petitioner blamed
D.H. or guessed that bullies at school hurt C.H. On cross-examination, the worker explained that
the children were not immediately removed on February 6, 2019, so that the DHHR could further
assess the allegations and get the children scheduled for forensic interviews.

                                                  2
         Counsel for the mother moved to have C.H.’s school records and various psychological
records moved into evidence, and the circuit court granted the motion. At the outset of petitioner’s
testimony, he explained that C.H. “didn’t really feel pain” like a “normal kid” because of his
autism. When questioned about the bruises on C.H.’s back, petitioner answered “I don’t know”
but then blamed D.H. for possibly causing the bruises. Then, when questioned about his positive
drug screen for methamphetamine in May of 2019, petitioner answered that he did not have a drug
abuse problem. Petitioner testified that he failed to submit to drug screens after May of 2019 due
to the lack of transportation. Petitioner stated that he did not physically abuse any of the children,
that C.H. was “confused,” and that S.H. was only copying what C.H. said. Ultimately, the circuit
court adjudicated petitioner of abusing the children based upon this evidence.

        Thereafter in September of 2019, the DHHR moved the circuit court to find that aggravated
circumstances existed in regard to petitioner’s physical abuse of the children. In response to the
DHHR’s motion, petitioner argued that his actions did not rise to the level of chronic abuse, which
he asserted is “commonly defined as continuing and occurring repeatedly for a long period of time;
habitually occurring; and/or always present or encountered.” Within his response, petitioner also
requested a post-adjudicatory improvement period. In early November of 2019, the circuit court
held a hearing upon the DHHR’s motion for a finding of aggravated circumstances and granted
said motion, finding that petitioner’s physical abuse of the children constituted aggravated
circumstances.

        The circuit court held dispositional hearings in December of 2019 and January of 2020. At
these hearings, the CPS worker testified that petitioner and the mother were compliant with
parenting classes. Additionally, the worker testified that petitioner failed to regularly submit to
drug screens and tested positive for methamphetamine after the hearing in November of 2019.
Regarding D.H., the worker explained that his tablet was recently taken into custody by the
sheriff’s office for an investigation into child pornography and that D.H. had threatened to rape
one of the female residents at his facility.

        Petitioner also testified that he was willing to participate in substance abuse counseling and
anger management, yet later stated that he did not have an anger management problem and that he
had not relapsed. Petitioner denied physically abusing C.H. and S.H. The DHHR and guardian
opposed petitioner’s motion for an improvement period due to his failure to acknowledge the basic
allegations of abuse and neglect and that there were no services the DHHR could offer to rectify
the conditions of abuse and neglect that gave rise to the filing of the petition.

        By order entered on February 24, 2020, the circuit court denied petitioner’s motion for an
improvement period and terminated his custodial rights to S.H., C.H., and D.H. In support, the
circuit court found that petitioner failed to acknowledge the conditions of abuse and neglect of the
children. The circuit court further noted that petitioner failed to identify how C.H.’s physical
injuries and bruising occurred. The circuit court additionally found that the DHHR was not
required to provide reasonable efforts to reunify the family because of the aggravated
circumstances of petitioner’s physical abuse of C.H. and S.H. Based on this evidence, the circuit
court concluded that there was no reasonable likelihood that the conditions of abuse and neglect



                                                  3
could be substantially corrected in the near future and that termination of petitioner’s custodial
rights was necessary for the children’s welfare. Petitioner now appeals that order. 2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in adjudicating him. In support,
petitioner claims that C.H.’s low intellectual functioning and various mental diagnoses affected
his veracity and that the DHHR did not initially believe C.H.’s claims of petitioner’s physical
abuse as it returned the child to the home. Petitioner also argues that the circuit court erred in
finding that his conduct constituted aggravated circumstances under West Virginia Code § 49-4-
602. 3 According to petitioner, his physical abuse did not rise to the level of aggravated
circumstances because the DHHR failed to prove that the physical abuse “occurred repeatedly, for
a long period of time or habitually.” We disagree and find that petitioner is entitled to no relief.

       At the conclusion of the adjudicatory hearing, the court shall make a determination
       based upon the evidence and shall make findings of fact and conclusions of law as

       2
        The parents’ parental rights were terminated below. The permanency plan for S.H. and
C.H. is adoption by their foster family. D.H.’s permanency plan is to continue in his specialized
treatment through his eighteenth birthday.
       3
           West Virginia Code § 49-4-602(d) provides, in part:
       Situations when reasonable efforts to preserve the family are not required. -- For
       purposes of the court’s consideration of temporary custody pursuant to subsection
       (a), (b), or (c) of this section, the department is not required to make reasonable
       efforts to preserve the family if the court determines:
       (1) The parent has subjected the child, another child of the parent or any other child
       residing in the same household or under the temporary or permanent custody of the
       parent to aggravated circumstances which include, but are not limited to,
       abandonment, torture, chronic abuse and sexual abuse[.]
                                                  4
       to whether such child is abused or neglected . . . . The findings must be based upon
       conditions existing at the time of the filing of the petition and proven by clear and
       convincing evidence.

In re F.S., 233 W. Va. 538, 544, 759 S.E.2d 769, 775 (2014). This Court has explained that “‘clear
and convincing’ is the measure or degree of proof that will produce in the mind of the factfinder a
firm belief or conviction as to the allegations sought to be established.” Id. at 546, 759 S.E.2d at
777 (citation omitted). However, “the clear and convincing standard is ‘intermediate, being more
than a mere preponderance, but not to the extent of such certainty as is required beyond a
reasonable doubt as in criminal cases.’” Id. (citation omitted). Further, West Virginia Code § 49-
1-201 defines “abused child” as

       [a] child whose health or welfare is being harmed or threatened by . . . [a] parent .
       . . who knowingly or intentionally inflicts, attempts to inflict, or knowingly allows
       another person to inflict, physical injury or mental or emotional injury, upon the
       child or another child in the home.

        Petitioner attacks the credibility of C.H. and S.H. and implies that the circuit court erred in
adjudicating him as an abusing parent. Petitioner points to C.H.’s school and psychological records
to show that he is low functioning, with various psychological diagnoses, and that his veracity has
been questioned by school personnel due to his “stories” and “imagination.” However, the record
shows that the circuit court reviewed these records as well as C.H. and S.H.’s forensic interviews
and found the children’s allegations credible. Furthermore, the forensic examiner testified that
C.H. and S.H.’s interviews had no red flags and were consistent. Likewise, the examiner expressed
concerns with D.H.’s interview as he did not fully disclose all that he knew and was not completely
forthcoming. Additionally, the CPS worker who observed the interviews agreed that C.H. and
S.H.’s responses were consistent with the allegations in the petition with the added detail of
petitioner’s extensive verbal abuse of C.H. Also, the record shows the corroboration of evidence
of C.H.’s physical abuse as indicated by the various photographs of his bruises and injuries, some
of which were shaped like a belt buckle. As this Court has long held, “[a] reviewing court cannot
assess witness credibility through a record. The trier of fact is uniquely situated to make such
determinations and this Court is not in a position to, and will not, second guess such
determinations.” Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997).

        Notably, petitioner completely disregards S.H.’s independent disclosures during her CAC
interview that gave detailed accounts of petitioner’s physical abuse and discounts S.H.’s
disclosures by stating that she merely copied C.H. Petitioner fails to account for C.H.’s bruises and
other injuries he received while in petitioner’s care. The record shows that C.H. stated that
petitioner hit him with a belt as punishment and that he was struck, beaten, kicked, and hit on
multiple occasions by petitioner for various infractions. In light of the above evidence, the circuit
court properly found that the children were physically and sexually abused in the home.
Accordingly, we find no error in the circuit court’s adjudication of petitioner.

      The same evidence supports the circuit court’s finding of aggravated circumstances.
According to West Virginia Code § 49-4-604(c)(7)(A),



                                                  5
       the department is not required to make reasonable efforts to preserve the family if
       the court determines . . . [t]he parent has subjected the child, another child of the
       parent or any other child residing in the same household or under the temporary or
       permanent custody of the parent to aggravated circumstances which include, but
       are not limited to, abandonment, torture, chronic abuse, and sexual abuse.

According to the record, over the course of the investigation, C.H. reported many different
instances of being punished and described in detail how petitioner inflicted physical abuse upon
him. C.H. appeared at school with bruises and injuries consistent with belt strikes and the CPS
worker noted injuries to his ear and finger. Furthermore, C.H. stated that petitioner threatened to
“kill him, strangle him, and that he was going to bury him in the ground or knock his teeth out.”
Although petitioner claims that C.H. was “confused” and did not feel pain like a “normal kid” due
to his autism, the forensic examiner verified that C.H. named only petitioner as the perpetrator of
his physical abuse and that C.H. described his physical abuse in great detail, such as being hit so
hard that it left an “egg” on his head. As the above evidence establishes that petitioner chronically
abused C.H. as regular excessive corporal punishment, the circuit court did not err in finding that
aggravated circumstances existed.

        Next, petitioner argues that the circuit court erred in terminating his custodial rights for his
failure to acknowledge the basic allegations of the children’s abuse and neglect. According to
petitioner, his custodial rights should not have been terminated because he denied the allegations
of physical abuse. Petitioner contends that the circuit court’s clear and convincing standard for
findings of abuse and neglect leaves doubt of the basic allegations and, therefore, a parent should
not be required to acknowledge the truth of those allegations if they are not culpable. We find that
petitioner is entitled to no relief.

       Petitioner acknowledges that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). Despite this
recognition, petitioner argues on appeal that he is not culpable and did not abuse the children. He
concedes that C.H. received injuries and bruises while in his care but fails to give explanations for
them. Petitioner refused to acknowledge his physical abuse of S.H. and C.H. even when faced with
evidence of C.H.’s marks and bruises and C.H. and S.H.’s independent and consistent disclosures
to CPS workers and the forensic interviewer. As discussed previously, the circuit court properly
adjudicated petitioner based upon the evidence and, despite these findings, petitioner wholly failed
to recognize the existence of the problem—his physical abuse of the children—as a condition of
abuse and neglect at issue in these proceedings. Without the acknowledgement of the problem, it
is impossible for petitioner to correct it, and the circuit court was left with no alternative than the
termination of petitioner’s custodial rights.



                                                   6
        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate custodial
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the children’s
welfare. West Virginia Code § 49-4-604(d) sets forth that “no reasonable likelihood that the
conditions of neglect or abuse can be substantially corrected in the near future” means that the
abusing parent “ha[s] demonstrated an inadequate capacity to solve the problems of abuse or
neglect on their own or with help.” Moreover, a circuit court may terminate a parent’s parental
rights when he or she refuses to identify the perpetrator of physical abuse. Syl. Pt. 3, In re Jeffrey
R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993). Here, petitioner failed to acknowledge himself as the
perpetrator of C.H.’s and S.H.’s physical abuse or provide an actual explanation for the injuries
C.H. sustained while in his care. Without an acknowledgement of the conditions of the physical
abuse or the perpetrator of the abuse, the circuit court correctly determined that there was no
reasonable likelihood that the conditions would be substantially corrected in the near future and
that termination was necessary for the children’s welfare. Accordingly, we find no error in the
circuit court’s termination of petitioner’s custodial rights to the children.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
February 24, 2020, order is hereby affirmed.

                                                                                            Affirmed.

ISSUED: February 2, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  7